Citation Nr: 0614106	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-36 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether reduction of the veteran's disability compensation 
benefits to the ten percent rate, effective from March 10, 
1985 to January 23, 1986 and from December 17, 2001 to July 
24, 2002, due to incarceration, was proper under the 
provisions of 38 U.S.C.A. § 5313 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
September 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 decision of the Winston-
Salem, North Carolina, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in June 2004.  He failed to report for this 
hearing, and he has not requested that it be rescheduled.  
Therefore, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704 (2005). 



FINDINGS OF FACT

1. The veteran was incarcerated in a state prison system for 
conviction of a felony from January 9, 1985 to January 23, 
1986.

2. The veteran was incarcerated in a state prison system for 
conviction of a felony from October 18, 2001 to July 24, 
2002.



CONCLUSION OF LAW

The reduction of the veteran's disability compensation 
benefits to the ten percent rate, effective from March 10, 
1985 to January 23, 1986 and from December 17, 2001 to July 
24, 2002, due to incarceration for felony conviction, was 
proper.  38 U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 
3.103, 3.665 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In the instant appeal there is no dispute as to the relevant 
facts and the law is controlling.  Because the law, and not 
the evidence, is dispositive of this claim, the VCAA is not 
applicable. Mason v. Principi, 16 Vet. App. 129 (2002).  
Furthermore, the issue here does not arise from the receipt 
of a "substantially complete application" from the veteran 
under 38 U.S.C.A. § 5103(a), but rather, arises by action of 
law under 38 U.S.C.A. § 5313, which requires a reduction of 
benefits for certain incarcerated veterans.  Thus, the VCAA 
is not applicable to this appeal, and further discussion of 
compliance with the VCAA is not required.

As there is no information or evidence which might be 
developed which could change the operation of the statute, 
and only legal issues are involved, VA has no obligation 
under the VCAA, or regulations implementing the VCAA, to 
assist the veteran to develop evidence in this matter.  Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to 
assist under the VCAA is not applicable to a matter of 
statutory interpretation).

However, 38 C.F.R. § 3.665(a) requires VA to notify the 
veteran that his benefits are subject to reduction due to his 
incarceration, of the rights of the person's dependents to an 
apportionment while the person is incarcerated, and the 
conditions under which payments to the person may be resumed 
upon release from incarceration.  VA letters issued in August 
2002 and October 2002 clearly provided this information.

According to 38 C.F.R. §§ 3.103(b)(2), 3.105(h), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken.  The RO issued a letter in August 
2002 which informed the veteran of a proposal to reduce his 
disability compensation due to his incarceration.  He was 
informed that he had 60 days in which to submit evidence or 
contentions regarding this matter.  This letter also provided 
the veteran with a VA form that informed him of his appellate 
rights, to include a hearing before VA.  Based on this 
evidence, VA has met the requirements for notification under 
38 C.F.R. §§ 3.103, 3.105(h).

The provisions of 38 U.S.C.A. § 5313 and the implementing 
regulation, 38 C.F.R. § 3.665, create a limitation on payment 
of compensation to persons incarcerated for conviction of a 
felony.  The law provides, in relevant part that any person 
entitled to compensation who is incarcerated in a local, 
state, or Federal penal institution for a period in excess of 
sixty days for conviction of a felony shall not be paid such 
compensation for the period beginning on the sixty-first day 
of such incarceration and ending on the day such 
incarceration ends.  In the case of a veteran with service-
connected disability rated at 20 percent or more, he shall 
not be paid an amount that exceeds the rate under 38 U.S.C. § 
1114(a), which is at the rate of 10 percent.

The Board notes that 38 C.F.R. § 3.655 was amended in part 
during this appeal.  68 Fed. Reg. 34,542 (June 10, 2003).  
However, these amendments concern reduction of benefits for 
fugitive felons, and have no relevance to this case, since 
the veteran is not a fugitive.  

VA obtained information in August 2002 from the North 
Carolina Department of Correction that the veteran had been 
incarcerated on two occasions for felonies.  On the first 
occasion, the veteran was incarcerated on January 9, 1985 and 
was released on January 23, 1986.  On the second occasion, he 
was incarcerated from October 18, 2001 to July 24, 2002.  The 
veteran does not dispute that he was incarcerated on these 
occasions.  He does not contend, and there is no evidence to 
show that either conviction was overturned.  

The veteran does not dispute that his circumstances met the 
criteria set by 38 U.S.C.A. § 5313 for application of the 
requirement of reduction of his disability compensations 
benefits.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable, since the facts are not 
in controversy.

The veteran has not disputed that he was convicted of a 
felony and that the conviction caused him to be incarcerated 
for 61 days beginning on January 9, 1985 and again on October 
18, 2001.  His benefits were reduced on the 61st day of each 
incarceration, which were March 10, 1985 and December 17, 
2001, respectively.  The law is dispositive, and VA is not 
authorized to disregard that statute.  VA may not continue to 
pay the veteran benefits in excess of the 10 percent rate for 
either of these periods.  The reduction in the veteran's 
compensation benefits to the 10 percent rate, based on his 
incarcerations for felonies, was proper, and the veteran's 
appeal for benefits in excess of the 10 percent rate while 
incarcerated must be denied.


ORDER

As the reduction of the veteran's disability compensation 
benefits to the ten percent rate, effective from March 10, 
1985 to January 23, 1986 and from December 17, 2001 to July 
24, 2002, due to incarceration, was proper, the appeal is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


